DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Iwakura et al. (US 20170034065) discloses Fig. 9 and [0084] The record unit 25, for example, records the sequence number 833 (see FIG. 6C) of the copied packet into the TCP sequence number 55, and records the time point when the copied packet is received into the time information 56. Iwakura, however, does not teach the underlined below:
For claims 1 and 13, generating a first entry and a second entry, wherein the first entry comprises a first correspondence between a sequence number of the packet and the first cycle time number, and wherein the second entry comprises a second correspondence between the sequence number and the second cycle time number; sending the first entry to the first network node indicating to send the packet during a first time period corresponding to the first cycle time number; and sending the second entry to the second network node indicating to send the packet during a second time period corresponding to the second cycle time number, 
For claims 5 and 17, obtaining a first entry comprising a first correspondence between a sequence number of a packet and a first cycle time number in which the first network node forwards the packet, sending, based on the first entry, the during a first time period corresponding to the first cycle time number.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467